Worden, J.
This was an action by the appellant against the appellee, to recover the price of 400 bushels of corn, alleged to have been sold and delivered by the plaintiff’s intestate to the defendant, and 240 dollars in money, alleged to have been deposited, by the plaintiff’s intestate, with the defendant.
The defendant pleaded, amongst other things, to the whole cause of action, a set-off of .59 dollars and 74 cents, and to the whole of the claim for money, that he received 50 dollars from the deceased, which he was to keep until the deceased returned from the army, and if he never returned, the defendant was to pay the money to Susannah Arford, which he has done, the deceased having died before returning.
These paragraphs were demurred to, but the demurrer was overruled, and exception taken. There was final judgment for the defendant.
The demurrer should have been sustained, for the reason that the paragraphs undertook to answer more than the facts set up would bar.
Per Curiam. — The judgment below is reversed, with costs.